department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date dear date cc tege eoeg et2 conex-128155-02 uil this responds to your letter dated date your inquiry concerns the federal_income_tax rules for social_security_benefits the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code sec_86 was added to the code by the social_security amendments act of and provides that a portion of social_security_benefits may be subject_to income_tax when a taxpayer’s adjusted_gross_income exceeds a certain dollar limitation effective after date see public law sec_121 codified pincite u s c sec_86 we have enclosed publication social_security and equivalent railroad retirement benefits which explains in detail when and how a taxpayer is taxed on a portion of social_security_benefits we are unable to determine from the social_security_benefits statements you provided why there is a slight increase in the amount of benefits you receive in december or january we recommend that you contact the social_security administration for an explanation we hope this information is useful to you the attorney assigned to this matter is stephen suetterlein he can be reached at sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
